Opinion by
President Judge Crumlish, Jr.,
The American Federation of State, County and Municipal Employees (AFSCME) and Allegheny County cross-appeal a Pennsylvania Labor Relations Board (PLRB) order. We affirm in part and reverse in part.
*593AFSCME filed an unfair practice charge with the PLRB, alleging the County had refused to bargain in good faith for court-appointed and court-related employees1 and thus violated Section 1201(a)(1) and (5) of the Public Employe Relations Act (Act), Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §1101.1201(a)(1) and (5).2 The PLRB dismissed AFSCME’s charges.3 This Court4 vacated the PLRB’s order and remanded the case5 to the PLRB for further proceedings, including an evidentiary hearing. The PLRB hearing examiner determined that the County had violated Sections 1201(a)(1) and (5) of the Act by refusing to bargain over provisions in AFSCME’s proposals concerning sick leave, funeral leave, jury duty, and shift differential but had not violated the *594Act by refusing to bargain over scheduling, seniority, holidays, vacations, discipline, and meal and break periods. We dismiss all unfair practice charges against the County and hold that all the above proposals are within the Court’s exclusive authority to bargain.
The courts of this Commonwealth under our Constitution have certain inherent rights and powers to do all such things as are reasonably necessary for the administration of justice. Sweet v. Pennsylvania Labor Relations Board, 457 Pa. 456, 462, 322 A.2d 362, 365 (1974). Consistent with the constitutional doctrine of separation of powers, the courts’ powers may not be policed, encroached upon, or diminished by another branch, of government. Eshelman v. Commissioners of the County of Berks, 62 Pa. Commonwealth Ct. 310, 314, 436 A.2d 710, 712 (1981), aff’d, 502 Pa. 430, 466 A.2d 1029 (1983).
Under the Act, the County Commissioners are the exclusive managerial representatives for the courts in collective bargaining involving court personnel paid from county funds. Ellenbogen v. County of Allegheny, 479 Pa. 429, 438, 388 A.2d 730, 735 (1978). While the Act provides for collective bargaining in the resolution of matters involving wages and other financial terms of employment, the collective bargaining process must not infringe upon the judges’ authority to select, discharge and supervise Court personnel. Commonwealth ex rel. Bradley v. Pennsylvania Labor Relations Board, 479 Pa. 440, 388 A.2d 736 (1978). If bargaining results pose a genuine threat to the judicial function, nothing in the Act nor in case law precludes the judiciary from taking steps reasonably necessary to assure the independence of the judicial branch. Ellenbogen at 438, 388 A.2d at 735. Therefore, a reasonable relationship must exist *595between the right of the court employees and the duty to properly administer the courts.
The sole issue in this case is whether the PLRB committed an error of law6 in determining what matters are within the County Commissioners’ authority to bargain. With regard to the topics which the PLRB determined to be under the court’s authority to bargain, this issue was resolved by our Court in County of Allegheny v. Allegheny Court Association of Professional Employees, 67 Pa. Commonwealth Ct. 277, 446 A.2d 1370 (1982). In affirming the common pleas court opinion, this Court held that vacations, seniority, suspension and discharge, and scheduling, overtime and rest periods are matters which directly affect the court’s ability to administer justice and guarantee independence. County of Allegheny, 67 Pa. Commonwealth Ct. at 280-81, 446 A.2d at 1372. Our Court has decided that a provision concerning discipline will interfere with the constitutional power of the judges to select, discharge, and supervise judicial employees. See Eshelman. It is also clear that a holiday provision will affect the judges’ desire to conduct judicial business on certain specified dates. We therefore hold that the PLRB was reasonable in concluding that the County Commissioners had not violated the Act by refusing to bargain over scheduling, seniority, holidays, vacations, discipline and meal and break periods.
With regard to the topics which the PLRB determined to be under the County Commissioners’ authority to bargain, it contends that the County of Allegheny case implies that sick leave, jury duty, *596funeral leave and shift differential are not per se matters within the exclusive authority of the judges. We disagree. Our Opinion and the common pleas court opinion7 in County of Allegheny did not discuss these topics on their own merit. Therefore, our affirmation did not directly answer whether these items should be in the County Commissioners’ scope of bargaining. It is apparent that the proposals concerning these topics would affect the judges’ power of decision as to when an employee will be working, or released or excused from performing his or her services for the court. This would curtail a judge’s supervisory power over the court personnel’s daily performance.
We hold that the PLEB committed an error of law in determining that the County had violated the Act by refusing to bargain over the provisions concerning sick leave, funeral leave, jury duty, and shift differential.
Affirmed in part; reversed in part.
Order,
The order of the Pennsylvania Labor Eelations Board dated February 9, 1983, No. PERA-C-80-753-W, is hereby affirmed in part and reversed in part.

 “Court-appointed employees” refers to those employees who are hired, fired and directed by a common pleas court. “Court-related employees” refers to employees who are other elected county officials in county row offices.


 Section 1201(a)(1) and (5) of PERA provides:
Public employers, their agents or representatives are prohibited from:
(1) Interfering, restraining or coercing employes in the exercise of the rights guaranteed in Article IV of the Act.
(5) Refusing to bargain collectively in good faith with an employe representative which is the exclusive representative of employes in an appropriate unit, including but not limited to the discussing of grievances with the exclusive representative.


 Initially, the PURE Secretary dismissed AFSCME’s charges. PLRB heard oral arguments on AFSCME’s exceptions and affirmed its Secretary’s dismissal.


 AFSCME filed a petition for review in the common pleas court and requested the Supreme Court to assume jurisdiction over the appeal. The Supreme Court transferred the appeal to this Court on May 19, 1981.


 62 Pa. Commonwealth Ct. 548, 437 A.2d 468 (1981).


 Our scope of review is to determine whether the PLRB’s conclusions are reasonable and not arbitrary, capricious or illegal. Richland School District v. Pennsylvania Labor Relations Board, 71 Pa. Commonwealth Ct. 45, 53, 454 A.2d 649, 652 (1983).


 22 Pa. D. & C.3d 166 (1981).